Citation Nr: 0931207	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a chronic stomach disability secondary to 
service-connected headaches, back, and neck disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
August 1984 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A chronic stomach disability has not been shown to be 
causally or etiologically related to the Veteran's service-
connected disabilities, to include taking medication related 
thereto.


CONCLUSION OF LAW

A stomach disability was not proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the predecisional notice letter dated in 
September 2006 substantially complied with the notice 
requirements.  The September 2006 letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  He was advised that he needed to submit 
current medical evidence of a stomach condition as well as 
evidence showing a relationship between any stomach condition 
and his service connected disabilities.  He was asked to 
submit evidence and/or information in his possession to the 
RO.  Additionally, the September 2006 letter informed the 
claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records, VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

A VA examination with respect to the issue on appeal was 
obtained in October 2006.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board takes note of the Veteran's 
representative's contention that the Veteran's stomach 
symptoms are likely the result of a digestive disorder, 
specifically gastroesophageal reflux disease (GERD) and 
requests additional testing to determine the possible 
presence of this disease.  The Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the VA medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's VA records and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated.  The October 2006 
examination clearly states that there is no evidence of a 
current disability of the stomach.  The Veteran's 
representative assertion that the Veteran suffers from GERD 
is without competent foundation.  Additional testing is not 
deemed warranted.

Recognition is given to the fact that the examiner noted that 
the Veteran's claims file was not available for review.  Such 
would normally give the Board pause as to the adequacy of the 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (finding that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  However, 
the examiner did indicate that the Veteran's medical records 
were reviewed, which included his service and VA treatment 
records.  At the time of the October 2006 examination, the 
only private treatment records contained in the claims file, 
which presumably would not have been a part of the Veteran's 
VA records, was a neurosurgery consultation conducted at the 
Centracare Clinic in June 2004.  No stomach complaints are 
discussed during this consultation.  Any error in this one 
report not being available for review by the examiner is not 
deemed to be prejudicial.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

The Board finds, after reviewing all the evidence, that there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

Law and Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The Veteran is service-connected for headaches, back, and 
neck disabilities.  The Veteran contends that he current 
suffers from a chronic disability of the stomach as the 
result of medications that he takes for his service-connected 
disabilities.  In considering the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a stomach disability secondary to his service-
connected disabilities.  

There is no competent medical evidence of record 
demonstrating a current diagnosis of a chronic disability of 
the stomach.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In this regard, the Veteran was afforded a VA examination in 
October 2006.  The examiner noted that the Veteran stated 
that his condition started in the summer of 2005 and was the 
result of various medications that he has currently taking.  
The Veteran described his symptoms as constant nausea, 
particularly in the morning, loose stool and stomach cramps.  
Upon physical examination, the examiner noted that there were 
no hernias or benign or malignant neoplasms present, and 
found that there was mild tenderness diffusely upon palpation 
of the Veteran's abdomen.  The impression was that a 
diagnosis of a stomach condition could not be made.  She 
indicated that there was no evidence of a NSAID caused ulcer.

The medical evidence submitted by the Veteran is absent for 
any diagnosis of a stomach disability.  In making this 
determination, the Board has considered an October 2006 
statement from the Veteran's treating VA physician.  Dr. RLV 
indicated that the Veteran's use of non-steroidal anti-
inflammatories (NSAIDS) could cause the heartburn and stomach 
pain experienced by the Veteran.  Of import here, however, is 
the fact that Dr. RLV did not diagnosis a chronic disability 
of the stomach.  He merely identified symptoms/complaints 
that the Veteran experienced when taking certain medications.  
The Board does not question the fact that the Veteran 
currently suffers from stomach pain.  However, the Veteran's 
complaints of pain and heartburn alone do not in and of 
themselves constitute a disability for which service 
connection may be granted when there is no sufficient factual 
showing that the pain derives from an in-service injury or 
disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Finally, although the Veteran and his representative have 
expressed their own opinions that the Veteran currently 
suffers from a chronic stomach disability, lay persons, such 
as the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  He is clearly competent to 
state that he experiences stomach pain after taking certain 
medications.  However, the question of whether he suffers 
from a chronic disability of the stomach is a medical 
question.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  

As the medical evidence does not establish that the Veteran 
has a current diagnosis of a chronic stomach disability, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a stomach disability secondary to 
service-connected headaches, back, and neck disabilities is 
not warranted.


ORDER

Entitlement to a chronic stomach disability secondary to 
service-connected headaches, back and neck disabilities is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


